DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-21, 27-32 are pending.  Applicant’s previous election of Group I, and the following species, claims 1-9, 11-14, 27-29 and 32 still applies and claims 10, 15, 16, 17-21, 30 and 31 (see below regarding claims 30-31) remain withdrawn.  

    PNG
    media_image1.png
    276
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    66
    637
    media_image2.png
    Greyscale

Applicant affirms the previous election of claim 8 as species but traverses on the grounds the claim 15 is directed to an amount of ingredients and claim 8 is directed to a solids content.  
Based on Applicant’s election of claim 8 as species (with a solids of 1% or less), claims 30-31 are withdrawn because they require a higher amount of the salt than the solids % of claim 8 allows (i.e., claims 30-31 are directed to a non-elected species).
Response to Amendment
Applicant’s amendment of 03/17/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-9, 11-14, 27-29, 32 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 now recites the salt without any solubility limitation.  This is not supported because the original disclosure never disclosed the inventive salt in such broad terms (i.e., without the solubility limitation, see the summary of invention section of the disclosure and original claim 1).  It is noted that this limitation, as originally disclosed, is vague (as noted in the previous office action) but since the limitation is required to satisfy the written description requirements, the limitation would have to be added back to the claim in a manner that clarifies the uncertainty explained in the previous office action (in order to satisfy both 112 1st and 2nd paragraph.  
Claim 29 recites that the salt is “preformed” which does not appear to be supported by the original disclosure.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9, 11-14, 27-29, 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “III” with respect to the salt ingredient which is vague because it is unclear if this refers to formula III (which is not recited in claim 1) or the oxidation state of the 
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-9, 11-14, 27-29, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mardel et al. (WO 2016/154680, published 10/2016, see U.S. 2018/0105702) in view of Kinlen et al. (U.S. 2016/0145443) in view of Blohowiak et al. (U.S. 2008/0111027) with evidence from and (alternatively) in view of CHEMISTRY AND APPLICATIONS OF INORGANIC-ORGANIC POLYMERS (ORGANICALLY MODIFIED SILICATES), published 1986).
Regarding claims 1-9, 11-14, 27-29, 32, Mardel teaches an anticorrosive sol-gel coating composition ([0041]) that includes a thiol-lanthanide salt as in Applicant’s elected species ([0111], [0126]-[0128], [0133], [0159], [0161], [0165]-[0166], i.e., using formula 1(b)(i), when X1 is NH, Y is SH, A1 is N, A2 is CH, and X2 is N, thereby forming 1, 2, 4, triazole 5 thiol as in Applicant’s elected species, also 1,2,4, triazole 5 thiol is an obvious isomer of 1,2,4 triazole 3 thiol in Table 1, [0179]).  
See MPEP 2144.09 II. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
The above salt is made with lanthanide metals overlapping claims 2-4 ([0180]) and is used to prevent corrosion (see abstract).  The metal cations include cerium and praseodymium at overlapping oxidation states (i.e., including “III”) ([0180]), as in claims 27-28.  The thiol-lanthanide salts of Mardel are prepared and then added to the overall composition ([0197], thus 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Mardel does not disclose the details regarding the sol-gel to which the above lanthanide salt is incorporated.  However, Kinlen is also directed to anticorrosive sol-gel coatings based on metal-sulfur salts ([0016]-[0018]) and discloses that a suitable sol-gel composition for such anticorrosive compound includes zirconium tetrapropoxide (Applicant’s elected species and in claim 13), glycidoxypropyltrimethoxysilane, water (as a carrier), and acetic acid (as in claim 14) as a catalyst with the anticorrosive compound being present at 0.1-15 wt%, and the zirconium and silicon compounds being present at 0.1-6wt% ([0023]-[0026], [0036]).  Thus, it would have been obvious to have used the above sol-gel ingredients and amounts from Kinlen as the sol-gel coating called for in Mardel into which Mardel incorporates the lanthanide salt corrosion inhibitor.
It is noted that Kinlen refers to disulfide corrosion inhibitors but even if (arguendo) Mardel did not teach disulfide corrosion inhibitors, the amount from Kinlen for the sulfide salt compounds would still be analogous and obvious to try for the corrosion inhibitors of Mardel in the sol-gel composition of modified Mardel because of their highly analogous chemical nature and functionality and because Mardel calls for a general sol-gel coating into which to put the COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE).  Additionally and alternatively, the amount of corrosion inhibitor in modified Mardel is an art-recognized result effective variable that would have been obvious to adjust, including to within the claimed range, as part of the routine optimization of the degree of corrosion inhibition.
The above silane compound of modified Mardel is different from the elected species, however, as evidenced by the Chemistry and Applications NPL document, the above combination of ingredients in modified Mardel (i.e., water, zirconium tetralkoxide, acetic acid and glycidoxypropyltrimethoxysilane) will inherently produce a hydrolyzed and ring-opened version of the glycidoxy compound that corresponds to Applicant’s elected species (see page 743-744).  

    PNG
    media_image3.png
    61
    537
    media_image3.png
    Greyscale
 
The above ring opening leads to eventual polymerization, however the intermediate product is sufficient to read on the claimed composition (which is not a final cured product).  
In addition and as an alterantive to the above ring opening being inherent based on the ingredients used in modified Mardel (as evidenced by the NPL document), such ring opening reaction would also be explicitly obvious to pursue in modified Mardel in view of the NPL document in order to achieve dense coatings (bottom of page 744).
The above silane compound is not illustrate with hydroxyl groups in place of the alkoxy groups, however, the hydrolyzation reaction that opens the epoxy ring would also hydrolyze the alkoxy groups to hydroxyl groups (as in claims 11-12).  As indicated above, these hydroxyl groups would be present as an intermediate product on the way to siloxane condensation, but this is still sufficient to read on the claimed composition (which is not a final cured product).
Modified Mardel does not disclose the amount of acid catalyst, however, this is an art-recognized result effective variable that would have been obvious to adjust to amounts (including amounts within the claimed range) to achieve the desired catalytic functionality (i.e., to include the least amount of acid necessary for catalytic effect, which includes amounts low enough that overlap the ranges of claims 5-8, as explained below). 
In addition to the amount of acid being obvious as explained above, Blohowiak is also directed to sol-gel compositions based on water, zirconium tetralkoxide, acetic acid and glycidoxypropyltrimethoxysilane and teaches that the amount of acid catalyst (complexing agent) should be about 0.1-30 vol% of the overall composition (see abstract, [0018]-0020], [0030]) to provide sufficient pH for catalytic effect (with the catalyst not being consumed by the reactants). Thus, it would have been obvious to have used the above amount of acid from 
The above percentage is volume percent, however, given that the density of acetic acid is substantially the same as water (i.e., 1.05 vs 1.0 g/ml) the converted wt% of acetic acid in the almost entirely water solution (see below) would be substantially the same as the above volume percentage.
Based on the above, modified Mardel teaches a composition that includes (within the above ranges), e.g., 0.2 wt% of corrosion inhibitor, 0.5wt% of zirconium and silicon compounds, 0.1wt% of acetic acid and the remainder (about 99wt%) of water (within claims 5, 6, 8 and 9) or, e.g., 0.3 wt% of corrosion inhibitor, 0.2wt% of zirconium and silicon compounds, 0.1wt% of acetic acid and the remainder (about 99wt%) of water (within claims 5, 7, 8 and 9).  As explained above, in addition to the above amount of acid being obvious from Blohowiak in modified Mardel, it is also additionally and alternatively obvious to use such a low amount of acid based on modified Mardel without Blohowiak as part of the routine optimization of the amount of acid catalyst as an art-recognized result effective variable (i.e., to include the least amount of acid necessary for catalytic effect).  The above amount of water overlaps claim 32.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that Mardel does not disclose the claimed salt ingredient which is confusing because Mardel clearly teaches this subject matter.  Applicant provides no explanation to support their argument (e.g., pointing to aspects of the salt as claimed that are missing from Mardel).  Applicant merely refers to portions of Mardel and portions of the specification that do not appear relevant to their argument.  
To the extent Applicant refers to the problems and advantages provided by the present invention, this is noted with appreciation, but the prior art does not need to arrive at the claimed subject matter for the same reasons as Applicant and therefore these benefits are not relevant in the context of establishing a prima facie case of obviousness (though these benefits may be relevant in rebutting a prima facie case of obviousness via unexpected results).
Applicant argues that Mardel does not disclose sol-gel.  Again, this is not true and none of Applicant’s supporting remarks explain why Applicant considers this limitation to be missing.  The reference to other polymers are irrelevant because Mardel does not require such polymers, nor are they precluded by the claims.
Applicant also argues that Kinlen fails to disclose the claimed salt.  This is improper piecemeal analysis.  Applicant also restates the above argument regarding Mardel which are still not persuasive.
Applicant then argues that the other cited references fail to cure the above deficiencies but as explained above there are no such deficiencies.
The unexpected results arguments are not persuasive because the claims are not even close to being commensurate in scope in terms of the type and amount of ingredients in the claims compared to the amount and type of ingredients in the examples.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787